PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/302,877
Filing Date: 7 Oct 2016
Appellant(s): WIENAND et al.



__________________
Hassan Shakir, Reg. No. 53,922
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 28 September 2020 and 7 November 2020.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 25 June 2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
(2) Response to Argument
	On pages 11 and 12, the Appellant argues that Baumann relies solely on a hydrophobic coating and not on dimples or bumps generating micro-vortices in the gas stream at a given flow velocity of the gas stream for sliding the dirt particles or soot particles past the outer surface.  The examiner finds that the cited paragraph 11 and emphasized portion of Baumann directly contradicts this.  “The self-cleaning surface has a micro-rough structure, i.e. a structure with elevations and depressions in a geometrical or random…arrangement.  A surface with a course and a fine structure has been found to allow a particularly good self-cleaning effect.”  Baumann specifically attributes the self-cleaning to the nature of the micro-rough structure.  The examiner only relies on Baumann for this structure of elevations and depressions to correlate to the appellant’s bumps and dimples.
	On pages 12 and 13, the Appellant argues that Baumann’s mean particle diameter of the structure-forming particles may be within the range of .1 to 50 microns while Appellant’s figure 4 shows 150 microns and figure 5 shows 250 microns.  The diameters aren’t shown in Appellant’s specification but instead relies upon statements provided in a 132 affidavit.  Assuming, arguendo, that the Appellant’s dimples are 3-5 times larger than Baumann’s there is no evidence or argument pertaining to how Baumann’s structure forming particles are unsuitable, especially since both the prior art and the instant application both use an orderly arrangement of bumps and dimples in order to provide a self-cleaning effect.  

	On pages 14 and 15, the Appellant argues that Wienand and Baumann do not teach that the glass-ceramic coating comprises a heat resistance of at least 800 C in the exhaust stream on the basis of Baumann’s coating would be destroyed at that temperature and that Wienand’s surface being used “in a temperature in the range from 40 C to 800 C is immaterial to the construction and composition of Baumann’s surface.   However, the examiner’s rejection uses Wienand’s glass-ceramic surface and doesn’t rely upon Baumann’s coating, only on the teaching of using the series of bumps and dimples to provide a self-cleaning effect.  Therefore it’s actually Baumann’s coating that is immaterial to the rejection and it is relevant that Wienand’s surface can withstand the claimed temperature.  





Respectfully submitted,
/ALEX T DEVITO/Examiner, Art Unit 2855           
/LISA M CAPUTO/Supervisory Patent Examiner, Art Unit 2855                                                                                                                                                                                                                                                                                                                                                                                                     
Conferees:
/LISA M CAPUTO/Supervisory Patent Examiner, Art Unit 2855                                                                                                                                                                                                        
/DANIEL J WU/RQAS, OPQA                                                                                                                                                                                                        




Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.